                                                                                                      CASECLOSED
                                  United States District Court
                               District of Puerto Rico (San Juan)
                        CIVIL DOCKET FOR CASE #: 3:19−cv−01819−JAG

Municipality of Coamo, Puerto Rico v. Purdue Pharma L.P. et al         Date Filed: 08/30/2019
Assigned to: Judge Jay A. Garcia−Gregory                               Date Terminated: 09/19/2019
Case in other court: Northern District of Ohio, 1:17−MD−2804           Jury Demand: Plaintiff
Cause: 18:1961 Racketeering (RICO) Act                                 Nature of Suit: 367 Personal Injury: Health
                                                                       Care/Pharmaceutical Personal Injury Product
                                                                       Liability
                                                                       Jurisdiction: Federal Question
Plaintiff
Municipality of Coamo, Puerto Rico                       represented by Douglas H. Sanders
                                                                        Sanders Phillips Grossman, LLC
                                                                        B7 Tabonuco
                                                                        Suite 801
                                                                        Guaynabo, PR 00968
                                                                        787−331−1140 x8100
                                                                        Fax: 516−750−1204
                                                                        Email: dsanders@thesandersfirm.com
                                                                        ATTORNEY TO BE NOTICED


V.
Defendant
PURDUE PHARMA L.P.

Defendant
Purdue Pharma, Inc.

Defendant
THE PURDUE FREDERICK COMPANY,
INC.

Defendant
TEVA PHARMACEUTICALS USA, INC.

Defendant
CEPHALON, INC.

Defendant
JOHNSON & JOHNSON

Defendant
JANSSEN PHARMACEUTICALS, INC.
Defendant
NORAMCO, INC.

Defendant
Ortho−McNeil−Janssen Pharmaceuticals,
Inc.

Defendant
Janssen Pharmaceutica, Inc.

Defendant
Endo Health Solutions Inc.

Defendant
ENDO PHARMACEUTICALS, INC.

Defendant
McKESSON CORPORATION

Defendant
CARDINAL HEALTH, INC.

Defendant
AMERISOURCEBERGEN DRUG
CORPORATION

Defendant
Richard S. Sackler

Defendant
Jonathan D. Sackler

Defendant
Mortimer D.A. Sackler

Defendant
Kathe A. Sackler

Defendant
Ilene Sackler−Lefcourt

Defendant
Beverly Sackler

Defendant
Theresa Sackler

Defendant
David A. Sackler

Defendant
Rhodes Technologies, Inc.

Defendant
Rhodes Technologies

Defendant
Rhodes Pharmaceutical L.P.

Defendant
Rhodes Pharmaceuticals, Inc.

Defendant
Trust for the Benefit of Members of the
Raymond Sackler Family

Defendant
The P.F. Laboratories, Inc.

Defendant
Stuart D. Baker

Defendant
Allergan PLC

Defendant
Allergen Finance, LLC

Defendant
WATSON LABORATORIES, INC.

Defendant
Actavis, LLC

Defendant
Actavis Pharma, Inc.

Defendant
PAR Pharmaceutical, Inc.
Defendant
PAR Pharmaceuticals Companies, Inc.

Defendant
MALLINCKRODT PLC

Defendant
MALLINCKRODT LLC

Defendant
Specgx LLC

Defendant
Anda, Inc.

Defendant
Insys Therapeutics, Inc.

Defendant
H.D. Smith Wholesale Drug Company

Defendant
Miami−Luken, Inc.

Defendant
Other Corporations ABC and 1−100


 Date Filed       #   Docket Text

 08/30/2019     Ï1    COMPLAINT against Actavis Pharma, INC. f/k/a Watson Pharma, INC., Actavis, LLC, Allergan
                      PLC f/k/a Actavis PLC, Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals,
                      INC., AmerisourceBergen Drug Corporation, Anda, INC., Beverly Sackler, Cardinal Health, INC.,
                      Cephalon, INC., David A. Sackler, Endo Health Solutions INC., Endo Pharmaceuticals, INC., H.D.
                      Smith Wholesale Drug Company, Ilene Sackler Lefcourt, Insys Therapeutics, INC., Janssen
                      Pharmaceutica, INC. N/K/A Janssen Pharmaceuticals, INC., Janssen Pharmaceuticals, INC., Johnson
                      & Johnson, Jonathan D. Sackler, Kathe A. Sackler, Mallinckrodt LLC, Mallinckrodt PLC,
                      Miami−Luken, INC., Mortimer D.A. Sackler, McKesson Corporation, Noramco, INC.,
                      Ortho−McNeil−Janssen Pharmaceuticals, INC. N/K/A Janssen Pharmaceuticals, INC., Other
                      Corporations ABC and 1−100, PAR Pharmaceutical, INC., PAR Pharmaceuticals Companies, INC.,
                      Purdue Pharma INC., Purdue Pharma L.P., Rhodes Pharmaceuticals L.P., Rhodes Pharmaceuticals,
                      INC., Rhodes Technologies, Richard S. Sackler, Specgx LLC, Stuart D. Baker, Teva
                      Pharmaceuticals USA, INC., The P.F. Laboratories, INC., The Purdue Frederick Company, INC.,
                      Theresa Sackler, Trust for the Benefit of Members of the Raymond Sackler Family, Watson
                      Laboratories, INC. ( Filing fee $400 receipt number 0104−6565346.), filed by Municipality of
                      Coamo, Puerto Rico. Service due by 12/2/2019, (Attachments: # 1 Civil Cover Sheet, # 2 Category
                      Sheet, # 3 Summons, # 4 Summons, # 5 Summons, # 6 Summons, # 7 Summons, # 8 Summons, # 9
                      Summons, # 10 Summons, # 11 Summons, # 12 Summons, # 13 Summons, # 14 Summons, # 15
                      Summons, # 16 Summons, # 17 Summons, # 18 Summons, # 19 Summons, # 20 Summons, # 21
                  Summons, # 22 Summons, # 23 Summons, # 24 Summons, # 25 Summons, # 26 Summons, # 27
                  Summons, # 28 Summons, # 29 Summons, # 30 Summons, # 31 Summons, # 32 Summons, # 33
                  Summons, # 34 Summons, # 35 Summons, # 36 Summons, # 37 Summons, # 38 Summons, # 39
                  Summons, # 40 Summons, # 41 Summons, # 42 Summons, # 43 Summons, # 44 Summons, # 45
                  Summons)(Sanders, Douglas) Modified on 9/4/2019 to replace all caps text. (mg). (Entered:
                  08/30/2019)

09/03/2019   Ï2   NOTICE OF JUDGE ASSIGNMENT Case has been assigned to Judge Jay A. Garcia−Gregory (arg)
                  (Entered: 09/03/2019)

09/04/2019   Ï3   Summons Issued as to AMERISOURCEBERGEN DRUG CORPORATION, Actavis Pharma, Inc.,
                  Actavis, LLC, Allergan PLC, Allergen Finance, LLC, Anda, Inc., CARDINAL HEALTH, INC.,
                  CEPHALON, INC., ENDO PHARMACEUTICALS, INC., Endo Health Solutions Inc., H.D. Smith
                  Wholesale Drug Company, Insys Therapeutics, Inc., JANSSEN PHARMACEUTICALS, INC.,
                  JOHNSON & JOHNSON, Janssen Pharmaceutica, Inc., MALLINCKRODT LLC,
                  MALLINCKRODT PLC, McKESSON CORPORATION, Miami−Luken, Inc., NORAMCO, INC.,
                  Ortho−McNeil−Janssen Pharmaceuticals, Inc., PAR Pharmaceutical, Inc., PURDUE PHARMA L.P.,
                  Purdue Pharma, Inc., Rhodes Pharmaceutical L.P., Rhodes Pharmaceuticals, Inc., Rhodes
                  Technologies, Rhodes Technologies, Inc., Beverly Sackler, David A. Sackler, Jonathan D. Sackler,
                  Kathe A. Sackler, Mortimer D.A. Sackler, Richard S. Sackler, Theresa Sackler, Ilene
                  Sackler−Lefcourt, Specgx LLC, Stuart D. Baker, TEVA PHARMACEUTICALS USA, INC., THE
                  PURDUE FREDERICK COMPANY, INC., The P.F. Laboratories, Inc., Trust for the Benefit of
                  Members of the Raymond Sackler Family, WATSON LABORATORIES, INC. (Attachments: # 1
                  Summons) (arg) (Entered: 09/04/2019)

09/19/2019   Ï4   Minute Order to involved Clerks entered in MDL #2804 informing of the electronic transfer to the
                  Northern District of Ohio. Order becomes effective upon receipt of a certified copy of CTO−111
                  from the transferee court. Signed by Clerk of the Multidistrict Litigation Panel John W. Nichols on
                  9/19/2019. (mg) (Entered: 09/20/2019)

09/19/2019   Ï5   CONDITIONAL TRANSFER ORDER (CTO−111) FINALIZED for the transfer of this case to the
                  Northern District of Ohio re: MDL # 2804. Signed by Clerk of the Multidistrict Litigation Panel,
                  John W. Nichols on 9/19/2019. (Attachments: # 1 NEF, # 2 Tag Along) (mg) (Entered: 09/20/2019)

09/19/2019   Ï6   CERTIFIED COPY OF CTO−111 received from the Northern District of Ohio. (mg) (Entered:
                  09/20/2019)
